DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-5, filed 11 November 2020, with respect to the rejection(s) of claim(s) 1-2, 4-6 and 29-30 under 35 USC § 103 have been fully considered and are persuasive, particularly in that neither Yasumatsu, Mennig nor Sakaguchi discloses chemical bonding between the optically active switchable film layer and the polymer layer as well as between the polymer and glass, or wherein the liquid resin is added into a substantially sealed cavity formed between the layer of glass and layer of switchable film.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumatsu (US 2013/0308076), in view of Mennig (US 2015/0301367), in further view of Flaum (US 9,354,513), and in further view of Kuo et al. (US 2001/0036515).
Regarding claim 1, Yasumatsu discloses a liquid resin laminated switchable panel (see figure 1, for instance), comprising: a layer of glass (15; “polycarbonate” [0044]; as per Applicant's specification's description of glass as including polycarbonate, 
Mennig discloses a liquid resin laminated switchable panel (see figure 1, for instance), Including a layer of switchable film (4), the switchable film selected from the group consisting of liquid crystal micro-droplet (LCMD) ([0041]), suspended particle display (SPD) ([0002]), electrochromic ([0040]), and thermochromic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the switchable film materials of Mennig in the device of Yasumatsu. The motivation for doing so would have been to use a known analogous switchable film technique in the art to conveniently darken the panel according to voltage application, as taught by Mennig ([0002]).
Flaum discloses a bonding method, where the liquid resin is added into a substantially sealed cavity (column 1, lines 39-41“Damming tape 4 is secured around the perimeter of the negative 2… thus defines a cavity or container”) formed between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the damming tape to form a cavity around the layer of glass and switchable film as Flaum in the curing process of the device of Yasumatsu, such that the damming tape would form a substantially sealed cavity formed between the layer of glass and layer of switchable film and subsequently cured to bond the layer of glass and layer of switchable film. The motivation for doing so would have been to define a cavity predetermined thickness for the photopolymer to optimize manufacturing constraints, as taught by Flaum (column 1, lines 39-42).
Kuo discloses a bonding method, wherein a liquid resin (“adhesion promoter”, [0038]-[0039]) is cured to chemically bond to the layer of glass (“rough glass”, [0039]) and layer of photopolymer (420).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesion promoter of Kuo in the device of Yasumatsu, such that the switchable film would be chemically bonded to the glass via the adhesion promoter. The motivation for doing so would have been to very strongly adhere the switchable film to the adhesion promoted glass through the use of covalent bonds, as taught by Kuo ([0039]).
Regarding claim 2, Yasumatsu in view of Mennig and in further view of Flaum and in further view of Kuo discloses the panel of claim 1, wherein the switchable film (3) 
Regarding claim 4, Yasumatsu in view of Mennig and in further view of Flaum and in further view of Kuo discloses the panel of claim 1, wherein the liquid resin (Kuo [0039]) is an acrylic resin or urethane resin or silicone resin or polyester resin or epoxy resin ([0039]) or polysulfide resin.
Regarding claim 5, Yasumatsu in view of Mennig and in further view of Flaum and in further view of Kuo discloses the panel of claim 1, wherein the liquid resin (Kuo [0039]) is a photo curable resin ([0038]-[0039]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasumatsu in view of Mennig, and in further view of Flaum and in further view of Kuo, and in further view of Amos et al. (US 2011/0194058).
Regarding claim 6, Yasumatsu in view of Mennig and in further view of Flaum and in further view of Kuo discloses the panel of claim 1. However, Yasumatsu in view of Mennig and in further view of Flaum and in further view of Kuo does not expressly disclose wherein the liquid resin further comprises a dye.
Amos discloses a panel using a liquid resin for lamination, wherein the liquid resin further comprises a dye ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dye in the liquid resin for curing as Amos in the device of Yasumatsu. The motivation for doing so would have been to ensure strong absorption by the bulk of the resin during photo-curing and/or thermo-curing, as taught by Amos ([0041]).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumatsu in view of Mennig, and in further view of Flaum and in further view of Kuo, and in further view of Wada et al. (US 2014/0347619).
Regarding claims 29 and 30, Yasumatsu in view of Mennig and in further view of Flaum and in further view of Kuo discloses the panel of claim 1. However, Yasumatsu in view of Mennig and in further view of Flaum and in further view of Kuo does not expressly disclose the device further comprising a plurality of spacers added to the liquid resin, wherein the plurality of spacers are each less than 50 microns in diameter.
Wada discloses a panel comprising a plurality of spacers ([0003]) added to the liquid resin, wherein the plurality of spacers are each less than 50 microns in diameter ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a spacers as Wada in the device of Yasumatsu. The motivation for doing so would have been to improve maintenance of a predetermined distance of the resin layer, as taught by Wada ([0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/19/2021